REGISTRATION STATEMENT NO. 333-141564 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 Amendment No. 7 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Sloud, Inc. (Name of small business issuer in its charter) Nevada 7371 13-4314229 (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No. GlennE.Goldberg, Esq. GeneSokolov Sloud, Inc. Goldberg Law Group, P.A. Sloud, Inc. 1900 Campus Commons 200 Central Avenue, Suite 290 1900 Campus Commons Dr., Suite 100 Saint Petersburg, Florida Dr., Suite 100 Reston, VA20191 33701 Reston, VA20191 PH (703) 766-6526 PH 727.898.5200 PH (703) 766-6526 FX 866.323.6096 (Name, Address and Telephone Number of Principal Offices) (Name, Address, and Telephone Number of Agent for Service) (Copies to) Approximate date of commencement of proposed sale to the public: From time-to-time after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box: T If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer£Accelerated filer£Non-accelerated filer£Smaller reporting company T CALCULATION
